Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 06/15/2019, this application was filed 06/15/2019.
Claims 1-20, are cancelled; claims 21-39 are new BY EXAMINER’S AMENDMENT.

USC § 101 Analysis
The Examiner finds the totality of the claims, amount to improvements to machine learning classification, and training, specifically: 
“
transforming an input x through a parameterized feature extraction process to produce a feature representation F(x;P) ;
 a step where a scoring process is applied to the parameterized feature representation to determine a classification score Sc(F(x,P)) for class label c ;
a step for robust classification, which maps Sc(F(x,P)) to a set of class labels associated with input x wherein the transforming includes at least one of computing a maximum over a set of classification scores or thresholding classification scores; 
wherein parameters P
receiving a plurality of known input data for two or more labeled classes of interest;
receiving a plurality of unknown input data from classes separate from the labeled classes of interest;
adjusting the parameters P to reduce penalty of a robust loss function which includes                       
                         
                        α
                        *
                         
                        
                            
                                J
                            
                            
                                E
                                 
                            
                        
                        
                            
                                x
                            
                        
                        +
                        β
                        *
                         
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                x
                            
                        
                    
                   where                     
                        α
                        ≥
                        0
                        ,
                         
                        β
                        ≥
                        0
                        ,
                         
                        a
                        n
                        d
                         
                        α
                        +
                        β
                        >
                        0
                    
                  ;
wherein x is an input and                     
                        
                            
                                w
                            
                            
                                c
                            
                        
                         
                    
                 is a per-class weight for entropy loss                    
                        
                            
                                J
                            
                            
                                E
                                 
                            
                        
                        
                            
                                x
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        
                                            
                                                
                                                L
                                                
                                                    
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                        
                                                            
                                                                F
                                                                
                                                                    
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                i
                                                f
                                                 
                                                x
                                                ∈
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        c
                                                    
                                                    
                                                        '
                                                    
                                                
                                                ,
                                                 
                                                i
                                                .
                                                e
                                                .
                                                 
                                                x
                                                 
                                                i
                                                s
                                                 
                                                f
                                                r
                                                o
                                                m
                                                 
                                                k
                                                n
                                                o
                                                w
                                                n
                                                 
                                                c
                                                l
                                                a
                                                s
                                                s
                                                 
                                                c
                                                 
                                                
                                                 
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            c
                                                            =
                                                            1
                                                        
                                                        
                                                            C
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                w
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                         
                                                         
                                                        L
                                                        
                                                            
                                                                
                                                                    
                                                                        S
                                                                    
                                                                    
                                                                        c
                                                                    
                                                                
                                                                
                                                                    
                                                                        F
                                                                        (
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                i
                                                f
                                                 
                                                x
                                                ∈
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        b
                                                    
                                                    
                                                        '
                                                    
                                                
                                                ,
                                                 
                                                i
                                                .
                                                e
                                                .
                                                 
                                                x
                                                 
                                                i
                                                s
                                                 
                                                n
                                                o
                                                t
                                                 
                                                f
                                                r
                                                o
                                                m
                                                 
                                                a
                                                 
                                                k
                                                n
                                                o
                                                w
                                                n
                                                 
                                                c
                                                l
                                                a
                                                s
                                                s
                                                 
                                            
                                        
                                    
                                
                            
                        
                    
                
where L is a loss function 
for a desired representation of unknown inputs,                     
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                 representation loss term                      
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                x
                            
                        
                    
                 is such that when for input                     
                        x
                        ∈
                        
                            
                                D
                            
                            
                                b
                            
                            
                                '
                            
                        
                    
                 reducing                     
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                F
                                
                                    
                                        x
                                        ;
                                        P
                                    
                                
                            
                        
                         
                    
                 generally decreases dissimilarity                     
                        
                            
                                F
                                
                                    
                                        x
                                        ;
                                        P
                                    
                                
                                -
                                
                                    
                                        d
                                    
                                    
                                        u
                                    
                                
                            
                        
                         
                    
                 between the feature representation and the desired representation of unknown, while for                      
                        x
                        ∈
                        
                            
                                D
                            
                            
                                c
                            
                            
                                '
                            
                        
                    
                 reducing                     
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                F
                                
                                    
                                        x
                                        ;
                                        P
                                    
                                
                            
                        
                         
                    
                 generally increases the dissimilarity with                     
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                 ;
using a penalization process to modify the parameters P to reduce the robust loss, wherein penalty reduction is a deterministic or stochastic .” 
Thus the claims are patent eligible.

35 USC § 103 
Closest prior art of record, NPL Fernandez 2018, Springer, pages 200-206, and Cox (US 9,792, 532), are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Terrance E. Boult on 20 January 2022 to amend Examiner Amendment for claim 39 below to exclude “’.” prior to b) step and replace it with a “;”.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.









--- Claims 1-20 have been CANCELLED
Claims 21-39 are NEW
 by Examiner’s Amendment as Follows ---

AMENDMENT TO CLAIMS
What is claimed:
Claim 1-20 (Cancelled)

21. (New) A method for transforming input data into robust classification results, wherein the transforming includes:
transforming an input x through a parameterized feature extraction process to produce a feature representation F(x;P) ;
 a step where a scoring process is applied to the parameterized feature representation to determine a classification score Sc(F(x,P)) for class label c ;
a step for robust classification, which maps Sc(F(x,P)) to a set of class labels associated with input x wherein the transforming includes at least one of computing a maximum over a set of classification scores or thresholding classification scores; 
wherein parameters P are results of a plurality of training processes for transforming the input to improve  robust machine classification that includes:
receiving a plurality of known input data for two or more labeled classes of interest;
receiving a plurality of unknown input data from classes separate from the labeled classes of interest;
adjusting the parameters P to reduce penalty of a robust loss function which includes                       
                         
                        α
                        *
                         
                        
                            
                                J
                            
                            
                                E
                                 
                            
                        
                        
                            
                                x
                            
                        
                        +
                        β
                        *
                         
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                x
                            
                        
                    
                   where                     
                        α
                        ≥
                        0
                        ,
                         
                        β
                        ≥
                        0
                        ,
                         
                        a
                        n
                        d
                         
                        α
                        +
                        β
                        >
                        0
                    
                  ;
wherein x is an input and                     
                        
                            
                                w
                            
                            
                                c
                            
                        
                         
                    
                 is a per-class weight for entropy loss                    
                        
                            
                                J
                            
                            
                                E
                                 
                            
                        
                        
                            
                                x
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        
                                            
                                                
                                                L
                                                
                                                    
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                        
                                                            
                                                                F
                                                                
                                                                    
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                i
                                                f
                                                 
                                                x
                                                ∈
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        c
                                                    
                                                    
                                                        '
                                                    
                                                
                                                ,
                                                 
                                                i
                                                .
                                                e
                                                .
                                                 
                                                x
                                                 
                                                i
                                                s
                                                 
                                                f
                                                r
                                                o
                                                m
                                                 
                                                k
                                                n
                                                o
                                                w
                                                n
                                                 
                                                c
                                                l
                                                a
                                                s
                                                s
                                                 
                                                c
                                                 
                                                
                                                 
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            c
                                                            =
                                                            1
                                                        
                                                        
                                                            C
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                w
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                         
                                                         
                                                        L
                                                        
                                                            
                                                                
                                                                    
                                                                        S
                                                                    
                                                                    
                                                                        c
                                                                    
                                                                
                                                                
                                                                    
                                                                        F
                                                                        (
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                i
                                                f
                                                 
                                                x
                                                ∈
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        b
                                                    
                                                    
                                                        '
                                                    
                                                
                                                ,
                                                 
                                                i
                                                .
                                                e
                                                .
                                                 
                                                x
                                                 
                                                i
                                                s
                                                 
                                                n
                                                o
                                                t
                                                 
                                                f
                                                r
                                                o
                                                m
                                                 
                                                a
                                                 
                                                k
                                                n
                                                o
                                                w
                                                n
                                                 
                                                c
                                                l
                                                a
                                                s
                                                s
                                                 
                                            
                                        
                                    
                                
                            
                        
                    
                
where L is a loss function 
for a desired representation of unknown inputs,                     
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                 representation loss term                      
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                x
                            
                        
                    
                 is such that when for input                     
                        x
                        ∈
                        
                            
                                D
                            
                            
                                b
                            
                            
                                '
                            
                        
                    
                 reducing                     
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                F
                                
                                    
                                        x
                                        ;
                                        P
                                    
                                
                            
                        
                         
                    
                 generally decreases dissimilarity                     
                        
                            
                                F
                                
                                    
                                        x
                                        ;
                                        P
                                    
                                
                                -
                                
                                    
                                        d
                                    
                                    
                                        u
                                    
                                
                            
                        
                         
                    
                 between the feature representation and the desired representation of unknown, while for                      
                        x
                        ∈
                        
                            
                                D
                            
                            
                                c
                            
                            
                                '
                            
                        
                    
                 reducing                     
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                F
                                
                                    
                                        x
                                        ;
                                        P
                                    
                                
                            
                        
                         
                    
                 generally increases the dissimilarity with                     
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                 ;
using a penalization process to modify the parameters P to reduce the robust loss, wherein penalty reduction is a deterministic or stochastic variant of one of gradient descent, numeric optimization, genetic algorithm,  evolutionary algorithms, or randomized search.

22. (New) The method of claim 21 further comprising training and classification steps wherein:
The training step for improving the robust loss transforms input data to improve  P wherein:
i)             
                α
                >
                0
            
        
ii) the robust loss function            
                
                    
                         
                        J
                    
                    
                        E
                         
                    
                
                
                    
                        x
                    
                
            
         includes a term for a known input being incorrectly classified and a structurally distinct, term for an unknown input, and
iii)  the training step outputs P to an output interface;
The classification step loads the externally computed parameters P from an input interface. 
23. (New) The method of claim 21, wherein the robust loss function has             
                α
                >
                0
                 
            
        and computes             
                
                    
                        J
                    
                    
                        E
                    
                
                
                    
                        x
                    
                
            
         as:
            
                
                    
                        J
                    
                    
                        E
                         
                    
                
                
                    
                        x
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        -
                                        l
                                        o
                                        g
                                        
                                            
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        c
                                                    
                                                
                                                
                                                    
                                                        F
                                                        
                                                            
                                                                x
                                                                ;
                                                                P
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                        ∈
                                        
                                            
                                                D
                                            
                                            
                                                c
                                            
                                            
                                                '
                                            
                                        
                                        ,
                                         
                                        i
                                        .
                                        e
                                        .
                                        ,
                                         
                                        t
                                        h
                                        e
                                         
                                        i
                                        n
                                        p
                                        u
                                        t
                                         
                                        i
                                        s
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                        c
                                         
                                        
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        -
                                        
                                            
                                                1
                                            
                                            
                                                C
                                            
                                        
                                        
                                            
                                                ∑
                                                
                                                    c
                                                    =
                                                    1
                                                
                                                
                                                    C
                                                
                                            
                                            
                                                 
                                                l
                                                o
                                                g
                                                
                                                    
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                        
                                                            
                                                                F
                                                                
                                                                    
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                        ∈
                                        
                                            
                                                D
                                            
                                            
                                                b
                                            
                                            
                                                '
                                            
                                        
                                        ,
                                         
                                        i
                                        .
                                        e
                                        .
                                        ,
                                         
                                        t
                                        h
                                        e
                                         
                                        i
                                        n
                                        p
                                        u
                                        t
                                         
                                        i
                                        s
                                         
                                        n
                                        o
                                        t
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        a
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                    
                                
                            
                        
                    
                
            
        
24. (New) The method of claim 23, wherein the classification score includes a softmax score 
            
                
                    
                        S
                    
                    
                        c
                    
                
                
                    
                        F
                        
                            
                                x
                                ;
                                P
                            
                        
                    
                
                =
                 
                
                    
                        
                            
                                e
                            
                            
                                
                                    
                                        l
                                    
                                    
                                        c
                                    
                                
                                
                                    
                                        F
                                        
                                            
                                                x
                                                ;
                                                P
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            c
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            
                                
                                    
                                        e
                                    
                                    
                                        
                                            
                                                l
                                            
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        '
                                                    
                                                
                                            
                                        
                                        
                                            
                                                F
                                                
                                                    
                                                        x
                                                        ;
                                                        P
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        ,
where             
                
                    
                        l
                    
                    
                        c
                    
                
                
                    
                        F
                        
                            
                                x
                                ;
                                P
                            
                        
                    
                
            
         represents a logit value for class c given input x.


25. (New) The method of claim 21 comprising:
a) training, computing parameter P to optimize its losses wherein
                    
                        β
                        >
                        0
                         
                        ;
                    
                
ii) The robust loss function includes a term in             
                
                    
                        J
                    
                    
                        E
                         
                    
                
                
                    
                        x
                    
                
            
         for an unknown input’s feature representation being dissimilar from             
                
                    
                        d
                    
                    
                        u
                    
                
            
         ;
iii) The robust loss function includes a term in             
                
                    
                        J
                    
                    
                        E
                         
                    
                
                
                    
                        x
                    
                
                 
            
        for a known input’s feature representation being too similar to             
                
                    
                        d
                    
                    
                        u
                    
                
            
         ;
wherein the training step outputs the resulting P to a storage medium;
wherein before classification, the transforming process of claim 21 loads the parameters P from the storage medium or an alternative medium with a copy of P. 

26. (New) The method of claim 21 wherein the robust loss function             
                
                    
                        J
                    
                    
                        R
                    
                
                
                    
                        x
                    
                
            
         includes:
            
                
                    
                        J
                    
                    
                        R
                    
                
                
                    
                        x
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        m
                                        a
                                        x
                                        
                                            
                                                
                                                    
                                                        ξ
                                                         
                                                        -
                                                         
                                                        
                                                            
                                                                F
                                                                
                                                                    
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        d
                                                                    
                                                                    
                                                                        u
                                                                    
                                                                
                                                            
                                                        
                                                        ,
                                                        0
                                                    
                                                
                                            
                                            
                                                2
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                            
                                        
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                        c
                                         
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        F
                                                        
                                                            
                                                                x
                                                                ;
                                                                P
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                d
                                                            
                                                            
                                                                u
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        n
                                        o
                                        t
                                         
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        a
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                    
                                
                            
                        
                    
                
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
            
        where             
                x
                 
                 
            
        in the input,             
                F
                
                    
                        x
                        ;
                        P
                    
                
            
         is the feature representation for input             
                x
                ,
                 
                
                    
                        d
                    
                    
                        u
                    
                
            
         is a desired location of unknowns,              
                
                    
                        F
                        
                            
                                x
                                ;
                                P
                            
                        
                        -
                        
                            
                                d
                            
                            
                                u
                            
                        
                        )
                    
                
                 
            
        is a dissimilarity measure, and              
                ξ
            
         represents a minimum distance of known inputs from the desired location of the unknowns.


27. (New) A system comprising at least one computing device with at least one processor, memory, and wherein said device performs classification that is robust to unknown inputs, including:
an interface for receiving input data; 
a desired feature representation for unknown inputs, d-u ;
a parameterized feature extraction process that transforms each input x to produce the feature representation F(x;P) wherein said parameterized feature extraction process is configured to map unknown inputs to feature locations near d-u ;
computing a robust classification transformation process that computes a function of the feature representation to determine whether input x is derived from a known class while the classification process remains robust to inputs from unknown classes;
wherein parameters P are results of a training process for improving robust machine classification that includes:
receiving a plurality of known input data for two or more labeled classes of interest.
receiving a plurality of unknown input data from classes separate from the labeled classes of interest.
adjusting the parameters P to reduce penalty of a robust loss function which includes at least one of an entropy loss                     
                        
                            
                                J
                            
                            
                                E
                                 
                            
                        
                        
                            
                                x
                            
                        
                    
                 or desired representation loss                    
                         
                         
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                x
                            
                        
                    
                ; 
wherein input x, given per-class weights                     
                        
                            
                                w
                            
                            
                                c
                            
                        
                         
                    
                , entropy loss combines per-class losses L according to                    
                        
                            
                                J
                            
                            
                                E
                                 
                            
                        
                        
                            
                                x
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        
                                            
                                                
                                                L
                                                
                                                    
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                        
                                                            
                                                                F
                                                                
                                                                    
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                i
                                                f
                                                 
                                                x
                                                ∈
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        c
                                                    
                                                    
                                                        '
                                                    
                                                
                                                ,
                                                 
                                                i
                                                .
                                                e
                                                .
                                                 
                                                x
                                                 
                                                i
                                                s
                                                 
                                                f
                                                r
                                                o
                                                m
                                                 
                                                k
                                                n
                                                o
                                                w
                                                n
                                                 
                                                c
                                                l
                                                a
                                                s
                                                s
                                                 
                                                c
                                                 
                                                
                                                 
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            c
                                                            =
                                                            1
                                                        
                                                        
                                                            C
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                w
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                         
                                                         
                                                        L
                                                        
                                                            
                                                                
                                                                    
                                                                        S
                                                                    
                                                                    
                                                                        c
                                                                    
                                                                
                                                                
                                                                    
                                                                        F
                                                                        (
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                i
                                                f
                                                 
                                                x
                                                ∈
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        b
                                                    
                                                    
                                                        '
                                                    
                                                
                                                ,
                                                 
                                                i
                                                .
                                                e
                                                .
                                                 
                                                x
                                                 
                                                i
                                                s
                                                 
                                                n
                                                o
                                                t
                                                 
                                                f
                                                r
                                                o
                                                m
                                                 
                                                a
                                                 
                                                k
                                                n
                                                o
                                                w
                                                n
                                                 
                                                c
                                                l
                                                a
                                                s
                                                s
                                                 
                                            
                                        
                                    
                                
                            
                        
                    
                
wherein for a desired representation of unknown inputs,             
                
                    
                        d
                    
                    
                        u
                    
                
            
         the desired representation loss term             
                
                    
                        J
                    
                    
                        R
                    
                
                
                    
                        x
                    
                
            
         is such that for input             
                x
                ∈
                
                    
                        D
                    
                    
                        b
                    
                    
                        '
                    
                
            
         reducing             
                
                    
                        J
                    
                    
                        R
                    
                
                
                    
                        F
                        
                            
                                x
                                ;
                                P
                            
                        
                    
                
                 
            
         generally decreases dissimilarity             
                
                    
                        F
                        
                            
                                x
                                ;
                                P
                            
                        
                        -
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                
                 
            
         between the feature representation and the desired representation of unknown, while for              
                x
                ∈
                
                    
                        D
                    
                    
                        c
                    
                    
                        '
                    
                
            
         reducing             
                
                    
                        J
                    
                    
                        R
                    
                
                
                    
                        F
                        
                            
                                x
                                ;
                                P
                            
                        
                    
                
                 
            
         generally increases the dissimilarity with             
                
                    
                        d
                    
                    
                        u
                    
                
            
        ;
using a penalization process to modify the parameters P to reduce the robust loss, wherein the penalty reduction is deterministic or stochastic variants of one of gradient descent, numeric optimization, genetic algorithms,  evolutionary algorithms, or randomized search. 




28. (New) The system of claim 27 wherein
the robust classification transformation includes computing a softmax score 
            
                
                    
                        S
                    
                    
                        c
                    
                
                
                    
                        F
                        
                            
                                x
                                ;
                                P
                            
                        
                    
                
                =
                 
                
                    
                        
                            
                                e
                            
                            
                                
                                    
                                        l
                                    
                                    
                                        c
                                    
                                
                                
                                    
                                        F
                                        
                                            
                                                x
                                                ;
                                                P
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    j
                                
                            
                            
                                
                                    
                                        e
                                    
                                    
                                        
                                            
                                                l
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                F
                                                
                                                    
                                                        x
                                                        ;
                                                        P
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        ,
where             
                
                    
                        l
                    
                    
                        c
                    
                
                
                    
                        F
                        
                            
                                x
                                ;
                                P
                            
                        
                    
                
            
         represents a logit value for class c given input x;
a desired location for the representation of unknown inputs is the origin.

29.  (New) The system of claim 27 wherein each known classes c             
                ∈
            
        {1,...,C} has a  desired feature representation d-c, and the classification uses similarity to d-c and dissimilarity to d-u.

30. (New) The system of claim 27 wherein 
wherein the robust classification transformation process of Claim 27 retrieves the parameters P via an input interface; 
b) using a training process to compute the parameters P of the parameterized input transformation process, the training process including:
i) receiving either known input data from a labeled class of interest or an unknown input data from a class other than labeled classes of interest;
ii)  evaluating the robust loss function that computes at least one of an entropy loss             
                
                    
                        J
                    
                    
                        E
                         
                    
                
                
                    
                        x
                    
                
            
         or desired representation loss            
                 
                 
                
                    
                        J
                    
                    
                        R
                    
                
                
                    
                        x
                    
                
            
         ;
iii) updating the parameters P of feature extraction means to reduce the robust loss;
iv)  outputting the resulting P to a storage medium.

31. (New) The system of claim 27 wherein the robust loss function includes a term:	                             
                
                    
                        J
                    
                    
                        E
                         
                    
                
                
                    
                        x
                         
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        -
                                        l
                                        o
                                        g
                                        
                                            
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        c
                                                    
                                                
                                                
                                                    
                                                        x
                                                    
                                                
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                         
                                        i
                                        s
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                        c
                                         
                                        
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        -
                                        
                                            
                                                1
                                            
                                            
                                                C
                                            
                                        
                                        
                                            
                                                ∑
                                                
                                                    c
                                                    =
                                                    1
                                                
                                                
                                                    C
                                                
                                            
                                            
                                                 
                                                l
                                                o
                                                g
                                                
                                                    
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        n
                                        o
                                        t
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        a
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                    
                                
                            
                        
                    
                
            
        where x is the input, and given known classes c             
                ∈
            
         {1,...,C} Sc(x) is the classification score for class c

32. (New) The system of claim 27 wherein
[AltContent: connector]the robust loss function includes                     
                        
                            
                                d
                            
                            
                                u
                            
                        
                        ,
                    
                 a desired location of unknown inputs in representation space;
[AltContent: connector]the robust loss function includes a dissimilarity term for computing an unknown input’s feature representation being too far from the desired location                     
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                ;
the robust loss function includes a term computing a known input’s feature representation being too close to                     
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                ;
[AltContent: connector]where reducing the robust loss seeks to decrease a measure of dissimilarity of the representation for unknown input x, while for known input, it attempts to increase the dissimilarity.


33. (New) The system of claim 32 wherein the robust loss function includes the following:            
                
                    
                        J
                    
                    
                        R
                    
                
                
                    
                        x
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        m
                                        a
                                        x
                                        
                                            
                                                
                                                    
                                                        ξ
                                                         
                                                        -
                                                         
                                                        
                                                            
                                                                F
                                                                
                                                                    
                                                                        (
                                                                        x
                                                                        ;
                                                                        P
                                                                        )
                                                                        -
                                                                        
                                                                            
                                                                                d
                                                                            
                                                                            
                                                                                u
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        ,
                                                        0
                                                    
                                                
                                            
                                            
                                                2
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                        c
                                         
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        F
                                                        (
                                                        x
                                                        ;
                                                        P
                                                        )
                                                        -
                                                        
                                                            
                                                                d
                                                            
                                                            
                                                                u
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        n
                                        o
                                        t
                                         
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        a
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                    
                                
                            
                        
                    
                
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
            
        where             
                x
                ,
                 
            
        is the input,             
                F
                (
                x
                ;
                P
                )
                -
                
                    
                        d
                    
                    
                        u
                    
                
            
         is the feature representation, input             
                x
                ,
                 
                
                    
                        d
                    
                    
                        u
                    
                
            
         is the desired location of unknowns in the space of the feature representation,             
                
                    
                        F
                        (
                        x
                        ;
                        P
                        )
                        -
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                
            
        is a dissimilarity measure and              
                ξ
            
         represents a minimum dissimilarity of known inputs from the desired location of the unknowns.
[AltContent: connector]34. (New) The system of claim 32 wherein the magnitude of dissimilarity             
                
                    
                        F
                        (
                        x
                        ;
                        P
                        )
                        -
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                
            
         estimates confidence of classification which is obtained by having the robust loss function include the following:            
                
                    
                        J
                    
                    
                        R
                    
                
                
                    
                        x
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        m
                                        a
                                        x
                                        
                                            
                                                
                                                    
                                                        ξ
                                                        +
                                                        C
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                        -
                                                         
                                                        
                                                            
                                                                F
                                                                (
                                                                x
                                                                ;
                                                                P
                                                                )
                                                                -
                                                                
                                                                    
                                                                        d
                                                                    
                                                                    
                                                                        u
                                                                    
                                                                
                                                            
                                                        
                                                        ,
                                                        0
                                                    
                                                
                                            
                                            
                                                2
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                            
                                        
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                        c
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        F
                                                        (
                                                        x
                                                        ;
                                                        P
                                                        )
                                                        -
                                                        
                                                            
                                                                d
                                                            
                                                            
                                                                u
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        n
                                        o
                                        t
                                         
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        a
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                    
                                
                            
                        
                    
                
            
        where             
                x
                 
            
        in the input,             
                F
                (
                x
                ;
                P
                )
                -
                
                    
                        d
                    
                    
                        u
                    
                
            
         is the feature representation, input             
                x
                ,
                 
                
                    
                        d
                    
                    
                        u
                    
                
            
         is the desired location of unknowns in the space of the feature representation,             
                
                    
                        F
                        (
                        x
                        ;
                        P
                        )
                        -
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                
            
        is a dissimilarity measure on a space of feature representations, and              
                ξ
            
         represents a minimum dissimilarity of known inputs from the desired location of the unknowns and             
                C
                
                    
                        x
                    
                
            
         is a confidence of input x.


35. (New) A non-transitory computer storage media storing computer-usable instructions for classification that has improved robustness to unknown inputs that includes 
receiving input data x;
instructions for a parameterized feature transformation process, with parameters  P,  that transform the input x into at least one feature representation F(x;P),  wherein the parameters P are the results of a training process for improving robust machine classification that includes the steps of:
receiving a plurality of known input data for two or more labeled classes of interest.
receiving a plurality of unknown input data from classes separate from the labeled classes of interest.
adjusting the parameters P to reduce penalty of a robust loss function which includes at least one of an entropy loss                     
                        
                            
                                J
                            
                            
                                E
                                 
                            
                        
                        
                            
                                x
                            
                        
                    
                 or desired representation loss                    
                         
                         
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                x
                            
                        
                    
                ; 
wherein input x, given per-class weights                     
                        
                            
                                w
                            
                            
                                c
                            
                        
                         
                    
                , reducing entropy loss effectively reduces  per-class losses L according to                    
                        
                            
                                J
                            
                            
                                E
                                 
                            
                        
                        
                            
                                x
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        
                                            
                                                
                                                L
                                                
                                                    
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                        
                                                            
                                                                F
                                                                
                                                                    
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                i
                                                f
                                                 
                                                x
                                                ∈
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        c
                                                    
                                                    
                                                        '
                                                    
                                                
                                                ,
                                                 
                                                i
                                                .
                                                e
                                                .
                                                 
                                                x
                                                 
                                                i
                                                s
                                                 
                                                f
                                                r
                                                o
                                                m
                                                 
                                                k
                                                n
                                                o
                                                w
                                                n
                                                 
                                                c
                                                l
                                                a
                                                s
                                                s
                                                 
                                                c
                                                 
                                                
                                                 
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            c
                                                            =
                                                            1
                                                        
                                                        
                                                            C
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                w
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                         
                                                         
                                                        L
                                                        
                                                            
                                                                
                                                                    
                                                                        S
                                                                    
                                                                    
                                                                        c
                                                                    
                                                                
                                                                
                                                                    
                                                                        F
                                                                        (
                                                                        x
                                                                        ;
                                                                        P
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                i
                                                f
                                                 
                                                x
                                                ∈
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        b
                                                    
                                                    
                                                        '
                                                    
                                                
                                                ,
                                                 
                                                i
                                                .
                                                e
                                                .
                                                 
                                                x
                                                 
                                                i
                                                s
                                                 
                                                n
                                                o
                                                t
                                                 
                                                f
                                                r
                                                o
                                                m
                                                 
                                                a
                                                 
                                                k
                                                n
                                                o
                                                w
                                                n
                                                 
                                                c
                                                l
                                                a
                                                s
                                                s
                                                 
                                            
                                        
                                    
                                
                            
                        
                    
                
wherein for a desired representation of unknown inputs,                     
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                 the desired representation loss term                     
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                x
                            
                        
                    
                 is such that for input                     
                        x
                        ∈
                        
                            
                                D
                            
                            
                                b
                            
                            
                                '
                            
                        
                    
                 reducing                     
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                F
                                
                                    
                                        x
                                        ;
                                        P
                                    
                                
                            
                        
                         
                    
                 generally decreases dissimilarity  between the feature representation and the desired representation of unknown inputs, while for                      
                        x
                        ∈
                        
                            
                                D
                            
                            
                                c
                            
                            
                                '
                            
                        
                    
                 reducing                     
                        
                            
                                J
                            
                            
                                R
                            
                        
                        
                            
                                F
                                
                                    
                                        x
                                        ;
                                        P
                                    
                                
                            
                        
                         
                    
                 generally increases the dissimilarity with                     
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                ;
using a penalization process to modify the parameters P to effectively reduce the robust loss function, wherein the penalty reduction approximates a deterministic or stochastic variant of one of gradient descent, numeric optimization, genetic algorithms,  evolutionary algorithms, or randomized search. 
	transforming the feature representation of the input to produce a classification score Sc(F(x,P))  for at least  one known class c;
computing at least one dissimilarity measure                    
                         
                    
                that measures either distance between points in feature space or distances between a point and a classification boundary; 
 a classification transformation that approximately computes either a maximum over a set of classification scores or thresholds of classification scores. 

36. (New) The non-transitory computer storage of claim 35 wherein each known classes c ∈ {1,...,C} has a desired feature representation d-c, and the classification uses similarity to d-c, and dissimilarity to d-u.

37. (New) The non-transitory computer storage of claim 35 wherein the system loads parameters P from an input interface where a separate processing system computes P and includes the step of:
communicating the resulting P to an output interface.

38. (New) The non-transitory computer storage of claim 35 wherein the robust loss function includes a term:
                    	            
                
                    
                        J
                    
                    
                        E
                         
                    
                
                
                    
                        x
                         
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        -
                                        l
                                        o
                                        g
                                        
                                            
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        c
                                                    
                                                
                                                
                                                    
                                                        x
                                                    
                                                
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                         
                                        i
                                        s
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                        c
                                         
                                        
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        -
                                        
                                            
                                                ∑
                                                
                                                    c
                                                    =
                                                    1
                                                
                                                
                                                    C
                                                
                                            
                                            
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        c
                                                    
                                                
                                                 
                                                l
                                                o
                                                g
                                                
                                                    
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        n
                                        o
                                        t
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        a
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                    
                                
                            
                        
                    
                
            
        	
where x is input,             
                
                    
                        w
                    
                    
                        c
                    
                
            
         is a per class weight and given known classes c ∈ {1,...,C,  Sc(x) a classification score for class c. 

39. (New) The non-transitory computer storage of claim 35 wherein
a) The robust loss function includes the following:
            
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                
                    
                        J
                    
                    
                        R
                    
                
                
                    
                        x
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        m
                                        a
                                        x
                                        
                                            
                                                
                                                    
                                                        ξ
                                                        +
                                                        C
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                        -
                                                         
                                                        
                                                            
                                                                F
                                                                (
                                                                x
                                                                ;
                                                                P
                                                                )
                                                                -
                                                                
                                                                    
                                                                        d
                                                                    
                                                                    
                                                                        u
                                                                    
                                                                
                                                                 
                                                            
                                                        
                                                        ,
                                                        0
                                                    
                                                
                                            
                                            
                                                2
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                            
                                        
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                        c
                                         
                                        
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        F
                                                        (
                                                        x
                                                        ;
                                                        P
                                                        )
                                                        -
                                                        
                                                            
                                                                d
                                                            
                                                            
                                                                u
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                         
                                        i
                                        s
                                         
                                        n
                                        o
                                        t
                                         
                                         
                                        f
                                        r
                                        o
                                        m
                                         
                                        a
                                         
                                        k
                                        n
                                        o
                                        w
                                        n
                                         
                                        c
                                        l
                                        a
                                        s
                                        s
                                         
                                    
                                
                            
                        
                    
                
            
        		where x is the input,             
                F
                (
                x
                ;
                P
                )
            
          is the feature representation of input x, d-u is a desired location of unknowns in the space of the feature representation,             
                
                    
                        
                            
                                F
                                (
                                x
                                ;
                                P
                                )
                                -
                                
                                    
                                        d
                                    
                                    
                                        u
                                    
                                
                            
                        
                    
                    
                         
                    
                
                 
            
        is a dissimilarity measure between             
                F
                (
                x
                ;
                P
            
        ) and             
                
                    
                        d
                    
                    
                        u
                    
                
            
         ,             
                ξ
            
          represents a desired minimum dissimilarity of known inputs from the desired location of the unknowns, and C(x)  is the training confidence measure for input x[[.]] ;
b) wherein             
                
                    
                        F
                        (
                        x
                        ;
                        P
                        )
                        -
                        
                            
                                d
                            
                            
                                u
                            
                        
                    
                
                 
            
         estimates confidence that the input is from a known class.





















Allowable Subject Matter
Claims 21-39 are allowed.

The following is an examiner’s statement of reasons for allowance:
While) closest prior art of record, NPL Fernandez 2018, Springer, pages 200-206, and Cox (US 9,792, 532) disclose the use of dissimilarity and similarity measures for class aggregation, and the rendering of penalties for misclassification, they do not teach: 
“
transforming an input x through a parameterized feature extraction process to produce a feature representation F(x;P) ;
 a step where a scoring process is applied to the parameterized feature representation to determine a classification score Sc(F(x,P)) for class label c ;
a step for robust classification, which maps Sc(F(x,P)) to a set of class labels associated with input x wherein the transforming includes at least one of computing a maximum over a set of classification scores or thresholding classification scores; 
wherein parameters P are results of a plurality of training processes for transforming the input to improve  robust machine classification that includes:
receiving a plurality of known input data for two or more labeled classes of interest;
receiving a plurality of unknown input data from classes separate from the labeled classes of interest;
adjusting the parameters P to reduce penalty of a robust loss function which includes                                   
                                     
                                    α
                                    *
                                     
                                    
                                        
                                            J
                                        
                                        
                                            E
                                             
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    +
                                    β
                                    *
                                     
                                    
                                        
                                            J
                                        
                                        
                                            R
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                               where                                 
                                    α
                                    ≥
                                    0
                                    ,
                                     
                                    β
                                    ≥
                                    0
                                    ,
                                     
                                    a
                                    n
                                    d
                                     
                                    α
                                    +
                                    β
                                    >
                                    0
                                
                              ;
wherein x is an input and                                 
                                    
                                        
                                            w
                                        
                                        
                                            c
                                        
                                    
                                     
                                
                             is a per-class weight for entropy loss                                
                                    
                                        
                                            J
                                        
                                        
                                            E
                                             
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                            L
                                                            
                                                                
                                                                    
                                                                        
                                                                            S
                                                                        
                                                                        
                                                                            c
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            F
                                                                            
                                                                                
                                                                                    x
                                                                                    ;
                                                                                    P
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            i
                                                            f
                                                             
                                                            x
                                                            ∈
                                                            
                                                                
                                                                    D
                                                                
                                                                
                                                                    c
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            ,
                                                             
                                                            i
                                                            .
                                                            e
                                                            .
                                                             
                                                            x
                                                             
                                                            i
                                                            s
                                                             
                                                            f
                                                            r
                                                            o
                                                            m
                                                             
                                                            k
                                                            n
                                                            o
                                                            w
                                                            n
                                                             
                                                            c
                                                            l
                                                            a
                                                            s
                                                            s
                                                             
                                                            c
                                                             
                                                            
                                                             
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                            
                                                                
                                                                    ∑
                                                                    
                                                                        c
                                                                        =
                                                                        1
                                                                    
                                                                    
                                                                        C
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            w
                                                                        
                                                                        
                                                                            c
                                                                        
                                                                    
                                                                     
                                                                     
                                                                    L
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    S
                                                                                
                                                                                
                                                                                    c
                                                                                
                                                                            
                                                                            
                                                                                
                                                                                    F
                                                                                    (
                                                                                    x
                                                                                    ;
                                                                                    P
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                             
                                                             
                                                             
                                                             
                                                            i
                                                            f
                                                             
                                                            x
                                                            ∈
                                                            
                                                                
                                                                    D
                                                                
                                                                
                                                                    b
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            ,
                                                             
                                                            i
                                                            .
                                                            e
                                                            .
                                                             
                                                            x
                                                             
                                                            i
                                                            s
                                                             
                                                            n
                                                            o
                                                            t
                                                             
                                                            f
                                                            r
                                                            o
                                                            m
                                                             
                                                            a
                                                             
                                                            k
                                                            n
                                                            o
                                                            w
                                                            n
                                                             
                                                            c
                                                            l
                                                            a
                                                            s
                                                            s
                                                             
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
where L is a loss function 
for a desired representation of unknown inputs,                                 
                                    
                                        
                                            d
                                        
                                        
                                            u
                                        
                                    
                                
                             representation loss term                                  
                                    
                                        
                                            J
                                        
                                        
                                            R
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is such that when for input                                 
                                    x
                                    ∈
                                    
                                        
                                            D
                                        
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                             reducing                                 
                                    
                                        
                                            J
                                        
                                        
                                            R
                                        
                                    
                                    
                                        
                                            F
                                            
                                                
                                                    x
                                                    ;
                                                    P
                                                
                                            
                                        
                                    
                                     
                                
                             generally decreases dissimilarity                                 
                                    
                                        
                                            F
                                            
                                                
                                                    x
                                                    ;
                                                    P
                                                
                                            
                                            -
                                            
                                                
                                                    d
                                                
                                                
                                                    u
                                                
                                            
                                        
                                    
                                     
                                
                             between the feature representation and the desired representation of unknown, while for                                  
                                    x
                                    ∈
                                    
                                        
                                            D
                                        
                                        
                                            c
                                        
                                        
                                            '
                                        
                                    
                                
                             reducing                                 
                                    
                                        
                                            J
                                        
                                        
                                            R
                                        
                                    
                                    
                                        
                                            F
                                            
                                                
                                                    x
                                                    ;
                                                    P
                                                
                                            
                                        
                                    
                                     
                                
                             generally increases the dissimilarity with                                 
                                    
                                        
                                            d
                                        
                                        
                                            u
                                        
                                    
                                
                             ;
using a penalization process to modify the parameters P to reduce the robust loss, wherein penalty reduction is a deterministic or stochastic variant of one of gradient descent, numeric optimization, genetic algorithm,  evolutionary algorithms, or randomized search” 
, which in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 21 allowable. 
Therefore independent claims 21, 27, 35, and dependent claim(s) 22-26, 28-34, and 36-39 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        /DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682